UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1: DECEMBER 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 £ CHECK WHETHER THE ISSUER IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT. COMMISSION FILE NUMBER: 0-26271 FIRST CAPITAL INTERNATIONAL, INC. Delaware 76-0582435 (State or other jurisdiction of (IRS Employer incorporation or organization) identification No.) 5120 Woodway, Suite 9024, Houston, Texas 77056 (Address of principal executive offices, including zip code) Voice: (713) 629-4866 Fax: (713) 629-4913 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class: N/A Name of Each Exchange on which Registered: N/A Securities registered pursuant to 12(g) of the Exchange Act: Title of Each Class: Common Stock, $.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£ NoT Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
